UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

GLENN FORREST MURRAY,                                §
                   Plaintiff,                        §
                                                     §
v.                                                   §       Case # 1:18-CV-28-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Glenn Forrest Murray (“Plaintiff”) brings this action pursuant to the Social

Security Act (the “Act”) seeking review of the final decision of the Commissioner of Social

Security that denied his application for Disability Insurance Benefits (“DIB”) under Title II of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned, in accordance with a standing order

(see ECF. No. 13).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 8, 11. For the reasons that follow, the Commissioner’s motion

(ECF No. 11) is GRANTED, and Plaintiff’s motion (ECF No. 8) is DENIED.

                                         BACKGROUND

       On December 26, 2013, Plaintiff protectively filed his DIB application, alleging he was

disabled November 15, 2013, due to a back injury in his thoracic spine. ECF No. 5, Transcript

(Tr.) 77, 182-88, 274. Plaintiff’s application was denied initially, and he subsequently requested a

hearing. Tr. 78-82, 35-36. Plaintiff’s hearing was held on August 1, 2016, before Administrative

Law Judge Elizabeth W. Koennecke (the “ALJ”). Tr.19. A supplemental hearing was held via

video teleconference on September 2, 2016. Id. Plaintiff appeared and testified and was

represented by counsel at the hearing. Id. Heather Benton, a vocational expert (“VE”), also
testified. Id. On September 28, 2016, following a de novo review of his application, the ALJ found

Plaintiff not disabled through the date of the ALJ decision. Tr. 19-30. On November 7, 2017, the

Appeals Council denied review, and the ALJ’s decision thus became the Commissioner’s final

decision subject to judicial review under 42 U.S.C. § 405(g). Tr. 1-7.

       Plaintiff was 36-years old on his alleged onset date of November 15, 2013. Tr. 182. Plaintiff

alleged that a back injury in his thoracic spine limited his ability to work. Tr. 274. Plaintiff was

involved in an all-terrain vehicle (“ATV”) accident in July 2005, during which he sustained a

thoracic spine compression injury. Tr. 364. After this 2005 injury, Plaintiff returned to work in the

construction industry from 2006 through 2013, earning $266,474.72. Tr. 190-92. In 2013 and

earlier, Plaintiff worked as a carpenter for a construction company. Tr. 42. As a carpenter, Plaintiff

performed “custom woodworking,” making flooring, cabinets, and trim. Tr. 52. Plaintiff also

worked as a supervisor. Id. Plaintiff last worked as a self-employed contractor three weeks prior

to the August 2016 administrative hearing, performing relatively strenuous tasks, including

washing and painting a deck. Tr. 41.

                                       LEGAL STANDARD

I.    District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C.

§ 405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations



                                                  2
omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis notwithstanding limitations for the

collective impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the
                                                 3
Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                            DISCUSSION

I.    The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above. The

ALJ found at step one of the sequential evaluation process that Plaintiff had not engaged in

substantial gainful activity from his alleged onset date of November 15, 2013, through September

28, 2016, the date of the ALJ decision. Tr. 22. At step two, the ALJ found that Plaintiff had severe

neck and back impairment. Id. At step three, the ALJ found that none of Plaintiff’s impairments

met or equaled any of the listed impairments at Appendix 1 of Subpart P of Part 404 of 20 C.F.R.

during the relevant time. Tr. 23.

       Prior to proceeding to step four, the ALJ determined that Plaintiff had the residual

functional capacity (“RFC”), or the most he could still do despite his impairments, 20 C.F.R.

§ 404.1545, to lift and carry up to 20 pounds occasionally and 10 pounds frequently; sit for 6 hours

during an 8-hour workday; and stand and walk for 4 hours during an 8-hour workday. Tr. 23. The

ALJ found that Plaintiff could occasionally bend and frequently, but not continuously, twist at the

neck. Id. Plaintiff could work jobs that can be performed in the sitting and standing position and

was able to remain on task during position changes. Id.

       The ALJ found at step four of the sequential evaluation process, with the assistance of VE

testimony, that Plaintiff could return to his past relevant work as a carpenter labor supervisor as it

is generally performed in the national economy. Tr. 28, 60-62. As an alternative finding at step

five, relying on VE testimony, the ALJ concluded that a person with Plaintiff’s age, education,
                                                  4
work experience, and RFC could make a successful adjustment to unskilled work existing in

significant numbers in the national economy, including the jobs of hand packager, production

worker, and inspector. Tr. 28-30, 60-62.

II.   Analysis

       Plaintiff essentially asserts a single argument. Plaintiff contends that because the ALJ

improperly elevated her own lay opinion over that of competent medical opinion, the ALJ’s RFC

determination was not supported by substantial evidence.

       A. The ALJ Properly Considered and Weighed the Available Medical Evidence.

       Plaintiff objects to the ALJ’s decision to grant “little evidentiary weight” to the opinion of

consultative examiner, Dr. Harbinder Toor. See ECF No. 8 at 10-12; Tr.27. Plaintiff also complains

that “[i]n the absence of supporting expert medical opinion, the ALJ should not have engaged in

[her] own evaluations of the medical findings.” ECF No. 8 at 10 (citing Balsamo v. Chater, 142

F.3d 75, 81 (2d Cir. 1998) (internal citations omitted)).

       When the district court is “presented with the not uncommon situation of conflicting

medical evidence, . . . . [t]he trier of fact has the duty to resolve that conflict.” Richardson v.

Perales, 402 U.S. 389, 399 (1971); Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (“Although

the ALJ’s conclusion may not perfectly correspond with any of the opinions of medical sources

cited in his decision, he was entitled to weigh all of the evidence available to make an RFC finding

that was consistent with the record as a whole.”). In this case, the ALJ did just that. She weighed

the record as a whole in formulating her RFC finding and provided good reasons supported by

substantial evidence for her conclusions. Tr. 23-28, 338.

       In reaching her decision, the ALJ properly considered that Plaintiff had required only

minimal, conservative treatment for his allegedly disabling pain. Tr. 26. Other than some x-rays

taken in January 2014, the record does not show that Plaintiff sought any treatment for his pain
                                                 5
until December 2015—more than two years after his alleged onset of disability. Tr. 182, 400.

When he finally did present for treatment, he told Julie Grover, FNP (“Ms. Grover”). that he had

a history of back pain and “generally he self-treats with pot, which seems to work well for him.”

Tr. 400. In January 2016, Plaintiff was treated with only hot packs on the painful region,

chiropractic manipulations and adjustments, and a soft tissue massage. Tr. 346.

       At appointments in May and June 2016, Plaintiff told orthopedist Peter N. Capicotto, M.D.

(“Dr. Capicotto”) and neurologist Darrick J. Alaimo, M.D. (“Dr. Alaimo”) that he took only

ibuprofen despite his allegedly debilitating pain. Tr. 26, 409, 416. Subsequently, in August 2016,

Plaintiff received seven sessions of physical therapy, after which he reported feeling better and

also reported “[t]he pain [was] not as sharp.” Tr. 26, 421-23. Yet, at his administrative hearing the

same month, Plaintiff alleged disabling pain. Tr. 45.

       In his first visit with chiropractor Scott F. Nichols, D.C. (“Dr. Nichols”), Plaintiff reported

an injury onset date of December 5, 2015, not in 2007. Tr. 344, 346. He also reported that he needs

limited assistance with common everyday tasks. Tr. 344. However, he then conflictingly stated

that he has a significant inability to function without assistance. Id. In the same note, Plaintiff

reported he is able to perform light duty work and household chores and then stated—also

conflictingly—that he is totally disabled in that he cannot care for himself. Id. The only pain he

identifies is in his lower back and buttocks. Id. The last chiropractor notes in March 2016 indicate

pain at a level 3 out of 10, with fair to good prognosis and favorable results expected with

compliance to recommended treatment plans. Tr. 348.

       Based on the foregoing, the ALJ reasonably concluded that Plaintiff’s receipt of infrequent

and conservative treatment during his alleged period of disability did not support the existence of

disabling pain. Tr. 26. See 20 C.F.R. § 404.1529(c)(3)(iv)-(v) (providing that an adjudicator

considers the “type, dosage, effectiveness, and side effects of any medication” a claimant takes,
                                                 6
and any other treatment received for relief of symptoms). See also Rivera v. Colvin, No. 1:14-CV-

00816 (MAT), 2015 WL 6142860, at *6 (W.D.N.Y. Oct. 19, 2015) (“[T]he ALJ was entitled to

consider evidence that plaintiff pursued a conservative treatment as one factor in determining

credibility.”) (citing Netter v. Astrue, 272 F. App’x 54, 56 (2d Cir. 2014)).

       The ALJ also considered that Plaintiff’s pain improved with treatment, which also indicates

his pain was not disabling. Tr. 25-26. The ALJ noted that in January 2016, Plaintiff told Dr. Nichols

that his back pain was a “10 out of 10,” but just a few weeks later his pain had improved to only a

“3 out of 10.” Tr. 25, 345, 347. Similarly, as noted above, Plaintiff reported “feeling better” with

“not as sharp” back pain after less than a month of physical therapy in August 2016. Tr. 26, 421.

Thus, the ALJ appropriately determined that Plaintiff’s improvement with treatment indicated that

his pain was not disabling. Tr. 25-26. See Reices-Colon v. Astrue, 523 F. App’x 796, 799 (2d Cir.

2013) (The ALJ properly considered treatment notes indicating symptom improvement with

treatment in denying disability application.).

       The ALJ also properly considered the benign clinical observations that were inconsistent

with disabling pain. Tr. 24-26. For example, in December 2015, more than two years after

Plaintiff’s neck and back pain allegedly began causing disabling pain and mobility difficulties, an

examination found Plaintiff had good range of motion of his neck and “fairly normal” range of

motion in all extremities. Tr. 24, 390. Later that month, an examination noted that Plaintiff had

normal sensation, motor strength, deep tendon reflexes, and coordination. Tr. 398. Dr. Nichols’

December 2015 examination found that Plaintiff had no abnormalities in his lower extremities; no

muscle weakness; and negative straight leg raise tests. Tr. 25, 345. In May 2016, Dr. Capicotto

observed that Plaintiff was “healthy,” (Tr. 409), and contrary to Plaintiff’s allegations of disabling

pain making it difficult to stand and walk, Dr. Capicotto’s examination found that Plaintiff could



                                                  7
walk on his heels and toes and could stand without any difficulty (Tr. 25, 409). Dr. Capicotto also

noted Plaintiff had full strength, and straight leg raise testing was negative. Id.

       Furthermore, despite Plaintiff’s complaints of extreme neck and low back pain (see Tr. 45),

a review of the record reveals no recent reference to prolonged problems with his neck. Dr.

Alaimo’s June 2016 examination found no neck muscle tenderness; negative straight leg raise

testing; and no low back tenderness. Tr. 25, 416. Dr. Alaimo also noted Plaintiff had normal muscle

bulk, normal muscle tone and strength, and that he walked on his heels and toes without difficulty.

Tr. 25, 417. Plaintiff walked with a normal gait and had normal deep tendon reflexes. Tr. 25, 417.

Similarly, the ALJ considered that consultative examiner Dr. Toor observed that Plaintiff walked

with a normal gait; had full range of motion of his hips, knees, and ankles; had no sensory or

strength deficits in his lower extremities; and had no muscle atrophy. Tr. 26, 336-37. The ALJ

reasonably found that these benign examination findings indicated that Plaintiff’s pain was not

disabling. Tr. 24-26. See 20 C.F.R. § 404.1529(c)(2) (providing that objective medical evidence is

a useful indicator in making reasonable conclusions about the intensity and persistence of a

claimant’s symptoms).

       The ALJ also found that medical imaging results were inconsistent with disabling pain. Tr.

24. Although Plaintiff complained of limiting neck pain, x-rays of Plaintiff’s cervical spine in

January 2014 showed signs of only some muscle spasms with no other abnormalities. Tr. 24, 380.

X-rays of Plaintiff’s lumbar spine taken that same day found some degenerative joint disease and

no other significant pathology. Tr. 24, 381. Contrary to Plaintiff’s complaints of disabling low

back pain, a MRI scan of Plaintiff’s lumbar spine in January 2016 was “normal,” (Tr. 24, 341,

349), and a MRI scan of Plaintiff’s thoracic spine also in January 2016 found evidence of only an




                                                   8
“old compression deformity with mild secondary degenerative change at T8” 1 and “no acute

disease” (Tr. 24, 342, 350).

        In reaching her decision, the ALJ also relied on Dr. Capicotto and Dr. Alaimo’s conclusions

drawn from the medical imaging and testing. Tr. 25. Dr. Capicotto noted that the MRI scan of

Plaintiff’s lumbar spine showed “fairly well-maintained disc heights and hydration throughout”

with only some “mild narrowing” at L4-5. Tr. 25, 409. The ALJ also discussed Dr. Capicotto’s

conclusion that Plaintiff’s MRI reflected mere “age-related changes” in Plaintiff’s lumbar spine.

Tr. 25, 410. In fact, Dr. Capicotto stated that his examination findings showed “little in the way of

any” condition requiring surgery. Tr. 410. The ALJ also considered that Dr. Alaimo’s EMG testing

yielded normal results not suggesting radiating pain or neuropathy in Plaintiff’s lower extremities.

Tr. 25, 412, 417. The ALJ properly determined that these largely normal x-ray, MRI, and EMG

results did not objectively demonstrate pain as limiting as Plaintiff alleged. Tr. 24. See Poupore v.

Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (Substantial evidence supported the ALJ's finding that

Plaintiff’s subjective complaints were unsupported by objective medical evidence.).

        The ALJ also considered that Plaintiff’s back pain dated back to his 2005 ATV accident

and, therefore, long pre-dated his alleged onset date. Tr. 26, 319, 330. Nevertheless, the ALJ noted

that Plaintiff’s examination results did not show any injury or significant worsening of his

condition since 2005, or around his alleged onset date, and he worked full-time as a construction

worker following his 2005 injury up until about the time of his alleged onset date. Tr. 26, 42, 52,

190-92. Indeed, Plaintiff worked from 2006 through 2013, the years following his 2005 injury

through the year of his alleged onset of disability, earning more than $250,000.00 during this

period. Tr. 190-92. Moreover, Plaintiff continued to work during the period of alleged disability.

1
 The thoracic vertebrae are usually numbered T1-T12 and are situated below the seven (7) cervical vertebrae (neck)
and above the five (5) lumbar vertebrae (lower back). DORLAND’S ILLUSTRATED MEDICAL DICTIONARY 2051 (32nd
ed. 2012).
                                                        9
Tr. 26, 41, 53, 409. Plaintiff told Dr. Capicotto in May 2016 that he owned his own company (Tr.

409), and Plaintiff testified at the August 2016 hearing that he had last worked power washing and

painting a deck only about three weeks earlier (Tr. 26, 41, 45). Based on the foregoing, the ALJ

appropriately found that Plaintiff’s longstanding ability to work following his back injury, as well

as his continued work during his period of alleged disability, was another factor indicating that his

pain was not disabling. Tr. 26. See Cabrero-Gonzalez v. Colvin, No. 13-CV-6184-FPG, 2014 WL

7359027, at *19-20 (W.D.N.Y. Dec. 23, 2014) (The ALJ properly discredited the claimant’s

allegations in part because the claimant had worked after his alleged onset date of disability.).

       Moreover, the ALJ did not simply rely on “bare medical findings,” as Plaintiff claims or

“set [her] own expertise against that of” the opining physician. See ECF No. 8 at 10-11. Instead,

in discounting Dr. Toor’s opinion, the ALJ considered not only Plaintiff’s pursuit of very little

treatment for his allegedly debilitating pain and his improvement with mere conservative treatment

(Tr. 27), but she also considered clinical assessments from Plaintiff’s other medical providers that

were inconsistent with Dr. Toor’s opinions, as discussed throughout her decision. Tr. 24-28. The

Court notes that these other opinions post-date Dr. Toor’s examination by almost two years.

Additionally, as noted above, Plaintiff had largely normal test results since Dr. Toor’s examination,

including a normal lumbar MRI study, a normal EMG study, and a thoracic MRI, which other than

noting a healed compression fracture and some secondary degeneration, found no acute process.

Tr. 428, 412, 409. Furthermore, the records indicate that Plaintiff self-treated his back pain with

marijuana which he stated worked well for him. Tr 399, 400. The records also indicate that during

the December 2015 time frame, Plaintiff was also able to go on a honeymoon in Florida. Tr. 385.

Furthermore, during an emergency room visit in December 2015, Plaintiff stated his bilateral foot

numbness was not work related, and he reported his pain as a 2 on a scale of 1 to 10. Tr. 395-396.



                                                 10
Of note, on discharge he reported no pain (Tr. 399), and although his 2014 consultative exam noted

positive SLR, subsequent exams noted negative SLR (Tr. 409-410, 349).

       Because it is the ALJ’s duty to evaluate conflicts in the evidence, the Court finds the ALJ

acted within her discretion, and the Court finds no error. See 20 C.F.R. § 404.1527(c)(i); Brault v.

Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); Monroe v. Comm’r of Soc. Sec., 676

F. App’x 5, 7 (2d Cir. 2017) (“Genuine conflicts in the medical evidence are for the Commissioner

to resolve.”) (quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)).

       B. Substantial Evidence Supports the ALJ’s RFC Determination.

       Plaintiff also maintains the ALJ erred in her consideration of his pain complaints in that

the ALJ’s RFC finding does not mirror a medical opinion. Tr. 12-15. Plaintiff’s argument is

incorrect. The ALJ is not constrained to choosing from among the medical opinions in the record

in reaching the RFC. Instead, the regulations provide that an ALJ must “assess [a claimant’s]

residual functional capacity based on all the relevant evidence in [the claimant’s] case record.” 20

C.F.R. § 404.1545(a). Relevant evidence comprises medical and non-medical evidence, such as

clinical examination findings, laboratory findings, prescribed treatment, and a claimant’s response

to treatment. See 20 C.F.R. § 404.1513(b) (2013). Where, as here, the record contains sufficient

evidence for an ALJ to reach a decision, “it is the sole responsibility of the ALJ to weigh the

medical evidence and resolve any material conflicts in the record.” Micheli v. Astrue, 501 F. App’x

26, 29-30 (2d Cir. 2012). Indeed, the Second Circuit has recognized that, “[a]lthough the ALJ’s

conclusion may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.” Matta, 508 F. App’x at 56.

       As explained above, the ALJ considered the entire record and reached an RFC finding

consistent with the record as a whole. Tr. 23-28). While the ALJ discounted Dr. Toor’s
                                                11
questionnaire, the ALJ granted weight to the clinical assessments of Plaintiff’s other medical

providers, such as Dr. Capicotto and Dr. Alaimo. Tr. 25, 409-10, 412, 416-17. As noted, Dr. Toor’s

assessment predates Plaintiff’s last round of imaging studies demonstrating normal findings by

two years. The ALJ also considered that Plaintiff’s pain improved after only a short series of

physical therapy appointments, and that he had declined a pain management referral for an epidural

injection, instead relying only on ibuprofen for pain management. Tr. 27, 409-10, 416, 421.

       The ALJ also concluded that Plaintiff’s lay-off from his last full-time job on “good terms”

with his employer (rather than for poor performance), together with his continued work as a

handyman after his alleged onset date, detracted from both Dr. Toor’s opinion and Plaintiff’s

allegations of disability. Tr. 26, 41, 44, 53, 330. See Cabrero-Gonzalez, 2014 WL 7359027, at

*19-20 (The ALJ properly discredited the claimant’s allegations in part because the claimant had

worked after his alleged onset date of disability.). In this case, Plaintiff had worked power washing

and painting a deck only three weeks prior to the August 2016 administrative hearing where he

alleged disabling limitations. Tr. 26, 41, 45. Furthermore, the ALJ reasonably considered that

Plaintiff’s daily activities, including his admission in January 2016 that he engaged in “light

manual labor” and “light exercise” and his abilities to drive and ride in a car; travel alone; shop for

groceries; and help take care of his pre-school aged son, were inconsistent with disabling pain. Tr.

25-27, 285, 287, 344. See 20 C.F.R. § 404.1529(c)(3)(i) (An ALJ may consider the nature of a

claimant’s daily activities in evaluating the consistency of allegations of disability with the record

as a whole.).

       The Court notes Plaintiff has also contributed his own inconsistent statements to the record

with respect to the date of the injury, the nature of the injury, and the impact on his personal life.

For example, as noted above, in one treatment record he simultaneously states: (1) he needs limited

assistance with common everyday tasks; (2) he has a significant inability to function without
                                                  12
assistance; (3) he is able to perform light duty work and household chores; and (4) he is totally

disabled. Tr. 344. Under oath at his hearing, Plaintiff complained about his debilitating neck pain

(Tr 45), but the Court can find no recent reference in the record to prolonged problems with his

neck. Plaintiff then talks about the pain as emanating in the T8 region, yet this area is below the

cervical region and again there are no recent records mentioning longstanding thoracic pain; rather,

Plaintiff most predominantly complains of lumbar pain.

       Consequently, the ALJ did not err when she reached an RFC finding not mirroring a

medical opinion. See Dougherty-Noteboom v. Berryhill, No. 17-CV-00243-HBS, 2018 WL

3866671, at *10 (W.D.N.Y. Aug. 15, 2018) (“[T]he ALJ did not create a gap in the record when

he assigned ‘little overall weight’ to Dr. Boehlert’s opinion.”). Given the ample evidence upon

which the ALJ relied in reaching her decision, including Plaintiff’s receipt of only minimal and

conservative treatment; his symptom improvement with medical treatment; the benign

examination findings of his medical providers; his ability to work for years with his longstanding

back pain, and his continued work during the relevant period, the ALJ’s decision was supported

by substantial evidence. Tr. 23-28. Therefore, Plaintiff’s argument that the ALJ’s RFC finding was

not supported by substantial evidence fails. See Monroe, 676 F. App’x at 8-9 (Contemporaneous

treatment notes, including normal mental status findings, and Plaintiff’s extensive activities

constituted substantial evidence for the RFC.).

       Although he objects to the ALJ’s decision, Plaintiff has not established a reversible error.

The ALJ properly reached her RFC finding and determined that Plaintiff could return to his past

relevant work as a carpenter labor supervisor or adjust to other work existing in significant

numbers in the national economy, including the jobs of hand packager, production worker, and

inspector. Tr. 28-30. Because substantial evidence supports the ALJ’s findings, the ALJ’s decision

should be affirmed. See Prince v. Astrue, 490 F. App’x 399, 400 (2d Cir. 2013) (The court
                                                  13
“conducts ‘a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.’”) (quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009)).

                                            CONCLUSION

          The Commissioner’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED

and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 8) is DENIED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

          IT IS SO ORDERED.



          _______________________
          DON D. BUSH
          UNITED STATES MAGISTRATE JUDGE




                                               14
